EXHIBIT 32.1 CERTIFICATIONS OF THE CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 Each of the undersigned hereby certifies, in accordance with 18 U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, in his capacity as an officer of Décor Products International, Inc., that, to his knowledge, the Annual Report of Décor Products International, Inc. on Form 10-K for the period ended December31, 2011 fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 and that the information contained in such report fairly presents, in all material respects, the financial condition and results of operation of the company. April 16, 2012 By/s/Rui Sheng Liu Rui Sheng Liu President and Chief Executive Officer (Principal Executive Officer) April 16, 2012By/s/Qing Hua Lin Qing Hua Lin Chief Financial Officer (Principal Financial Officer) A signed original of this written statement required by Section906 has been provided to Décor Products International, Inc. and will be retained by Décor Products International, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
